Citation Nr: 0000662	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  94-42 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1953.  He has been granted service connection for sinusitis 
with rhinitis, which has been rated as 50 percent disabling 
since December 6, 1971.

This case was previously before the Board in December 1996 at 
which time the issues before the Board included entitlement 
to a rating in excess of 50 percent for sinusitis with 
rhinitis, and entitlement to a total rating by reason of 
individual unemployability.  The Board remanded these two 
issues for further development, and noted that the veteran 
had raised the issue of entitlement to service connection for 
a chronic lower respiratory disorder.  

In a rating in June 1998, the regional office granted service 
connection for chronic obstructive pulmonary disease, 
assigning a 10 percent evaluation, effective from May 5, 
1994, and a 30 percent evaluation, effective from October 7, 
1996 for this disability.  He was therefore found entitled to 
a 60 percent combined evaluation effective from May 5, 1994, 
and a 70 percent combined evaluation, effective from 
October 7, 1996.  The veteran did not disagree with these 
rating determinations.

In a letter in July 1998, the veteran withdrew his appeal for 
a rating in excess of 50 percent for sinusitis with rhinitis.  
He stated that he desired to continue his appeal for a total 
rating by reason of individual unemployability.  Thus, the 
only remaining issue for appellate consideration is the issue 
of entitlement to a total rating by reason of individual 
unemployability.  38 C.F.R. §§ 20.200, 20.204. 


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.  

2.  The veteran has an eighth grade education and worked as a 
truckdriver for over 30 years until he retired in about 1975 
because of a heart condition.  

3.  The veteran's sinusitis and rhinitis showed some mild 
improvement following surgery in late 1993, with recent 
outpatient treatment records and examinations showing no 
further nasal polyps or consistent bleeding.  

4.  His chronic obstructive pulmonary disease causes mild to 
moderate respiratory impairment.

5.  The medical evidence of record establishes that the 
veteran's service-connected disabilities are minor 
contributory factors to the veteran's unemployability, but 
the veteran's unemployability is primarily due to non service 
connected cardiovascular disease.


CONCLUSION OF LAW

The requirements for a total rating by reason of individual 
unemployability have not been met.  38 U.S.C.A. §§ 5107 (West 
1991); 38 C.F.R. §§ 3.340, 4.16, and Part 4 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that his service-connected 
disabilities prevent him from engaging in gainful employment.  
He contends that he is often short of breath because of his 
nasal condition and chronic obstructive pulmonary disease, 
and that he can not perform any significant exercise, such as 
walking one-half mile or climbing more than one flight of 
stairs, without becoming short of breath.  


I.  Background


The present claims file contains a disability certificate 
dated in October 1976 from a private physician indicating 
that the veteran was totally disabled as the result of 
atherosclerotic heart disease and a myocardial infarction.  
In February 1985, the veteran underwent cardiac 
catheterization for complaints of recurrent episodes of chest 
pain, about three times weekly, when walking in the cold or 
when climbing one flight of stairs.  His history at that time 
indicated that he was hospitalized in 1976 and 1983 for 
myocardial infarctions.

A private physician in March 1993 indicated that the veteran 
was severely disabled as the result of asthma, cardiac 
arrhythmias, hypertension, hyperthyroidism, severe arthritis, 
high cholesterol, and occasional abdominal discomfort.

The veteran was hospitalized at a VA medical facility in 
November 1993 for surgical intervention of chronic sinusitis.  
The veteran recovered slowly from the surgery, but outpatient 
treatment reports in 1995 to 1996 indicate that nasal 
examinations showed no polyps, with the nose being clear, 
except for some scabbing.  

In a letter dated in late April 1994, the veteran requested 
an increased rating for his sinusitis condition and a 
100 percent rating.  In a rating in July 1994, the regional 
office denied entitlement to a rating in excess of 50 percent 
for the veteran's sinusitis condition and denied a total 
rating based on individual unemployability.

At a hearing at the regional office in December 1994, the 
veteran indicated that he had difficulty breathing and 
walking because it was difficult to breathe through his nose.  
He indicated that he had problems working around the house 
because he would begin breathing quickly and become fatigued.  
He stated that he could walk up one flight of stairs before 
needing to stop, and that he could walk on level ground about 
one-half mile.  He stated that he worked for General Motors 
for 33 years as a truckdriver, and that he was forced to 
retire because of problems with shortness of breath.

The VA outpatient treatment records from February 1994 
through early 1999 show occasional complaints of nocturnal 
dyspnea, shortness of breath, and crusting in the nose.  The 
diagnoses were sinusitis and chronic obstructive pulmonary 
disease.  He also complained of continued angina, and 
arthritic pain in the knees, wrists, and shoulders.  He 
continued to be evaluated for his cardiac disability. 

On a VA examination of the nose and sinuses in September 
1997, the veteran reported a past history of a myocardial 
infarction in 1975, and he reported that he was taking 
several medications for his heart currently.  He complained 
of occasional vertigo, loss of hearing, pressure in the 
sinuses, a post nasal drip, and nasal discharge.  He denied 
any weight loss.  On physical examination, the paranasal 
sinuses showed some maxillary tenderness.  The intranasal 
examination was consistent with a mucoid-type discharge, 
bilaterally.  There was evidence of previous surgeries.  The 
remainder of the examination was essentially normal, aside 
from mild congestion of the nasal mucosa.  The diagnosis was 
acute episode of sinusitis with rhinitis, with evidence of 
previous surgery.  

On VA respiratory examination in November 1997, it was noted 
that the veteran had a history of sinusitis, nasal polyps, 
thyroidectomy, chronic obstructive pulmonary disease, 
coronary artery disease, hypertension, arrhythmias, and 
myocardial infarctions.  His complaints included shortness of 
breath for about seven years, worse in the last year, a cough 
with dark gray sputum for several years, and angina type 
chest pain on climbing stairs.  

On physical examination the nasal mucosa was inflamed, but 
with no polyps.  There was mild tenderness in the maxillary 
sinuses.  Examination of the respiratory system showed 
decreased breath sounds throughout, but the lungs were 
otherwise clear to percussion and auscultation.  There was no 
edema, cyanosis, or clubbing.  Pulmonary function studies 
showed a forced vital capacity of 77 percent of predicted 
value and a forced expiratory volume at one second of 71 
percent of the predicted value.  FEV-1/FVC was 62 percent.  
VSB was 51 percent of predicted value.  Lung volume showed 
TLT of 87 percent of predicted value and FRC of 99 percent of 
predicted value.  The VA examiner expressed the opinion that 
the pulmonary function studies showed a mild obstructive 
impairment with increase in RV and decrease in DLCO, 
consistent with chronic obstructive pulmonary disease, 
emphysema type.  There was no significant change in values 
post bronchodilator.  A chest x-ray showed basal scarring and 
cardiomegaly.  

The diagnosis was mild chronic obstructive pulmonary disease.  
The examiner expressed the opinion that the veteran had 
limited employability because of coronary artery disease, and 
post myocardial infarction.  The examiner was of the opinion 
that the veteran's chronic obstructive pulmonary disease and 
sinusitis were minor contributing factors (about 25 percent).  

At a hearing at the regional office in December 1998, the 
veteran reported that he had retired from General Motors 
after experiencing a myocardial infarction and 
cerebrovascular accident in 1975.  He stated that currently 
he had shortness of breath even at rest, and that he could 
not perform any significant work around the apartment.  He 
stated that he continued to have drainage from his nasal 
passages, headaches, and difficulty breathing.

II.  Analysis

A veteran's assertion of an increase in severity of the 
service-connected disability constitutes a well-grounded 
claim requiring the VA to fulfill the statutory required duty 
to assist under 38 U.S.C.A. § 5107 because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
present issue on appeal has been obtained by the regional 
office.  In this regard, the veteran's medical history and 
current clinical manifestations have been reviewed in the 
context of all applicable regulations.  

A total disability rating will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of a service-connected 
disability or disabilities.  If there is only one such 
disability, this disability shall be rated as 60 percent or 
more.  If there are two or more disabilities, there shall be 
at least one disability ratable as 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  The existence and degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disabilities are 
met and such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16.  

In this case, the veteran has been granted service connection 
for chronic sinusitis with rhinitis, evaluated as 50 percent 
disabling, and for chronic obstructive pulmonary disease, 
evaluated, initially as 10 percent disabling, and then as 
30 percent disabling, effective from October 7, 1996.  He had 
a combined 60 percent evaluation in effect from May 5, 1994, 
and a combined 70 percent evaluation, effective from October 
7, 1996.  Thus, the veteran did meet the percentage 
requirements for a total rating by reason of individual 
unemployability mentioned in 38 C.F.R. § 4.16 for part of the 
period.  However, it must be remembered that, since his 
combined rating was less than 100, the regulation requires 
that the evidence must show that the veteran is unable to 
secure or follow substantially gainful employment due to his 
service-connected disabilities. 

To be fair to the veteran, the Board has reviewed the 
evidence to determine whether he is entitled to a schedular 
100 percent evaluation for chronic sinusitis with rhinitis or 
his pulmonary disorder.  In this regard, a 50 percent 
evaluation is the maximum schedular evaluation for sinusitis.  
As for pulmonary disease, under either the old or the amended 
schedular criteria for respiratory disease (see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)), the present evidence does 
not establish that the veteran had pronounced symptoms and 
manifestations as the result of his respiratory disease.  See 
Diagnostic Codes 6600-6604.  He has not demonstrated 
pronounced or severe ventilatory impairment as demonstrated 
by pulmonary function studies, dyspnea at rest, severe 
emphysema, marked loss of weight, very frequent asthmatic 
attacks, or other symptoms to meet the criteria for a 
schedular 100 percent evaluation for respiratory disease. 

The question in this case concerns whether the veteran's 
service-connected disabilities prevent him from engaging in 
gainful employment.  In this regard, it is noted that the 
veteran's medical history is clear.  The veteran retired from 
work in the mid-1970s as the result of a myocardial 
infarction and cardiovascular disease, after working for 
General Motors for over 30 years.  He has also developed 
other nonservice-connected disabilities since that time, 
including a thyroid condition and arthritis.  The veteran's 
cardiovascular status has been manifested by severe shortness 
of breath and chest pain at times, and his arthritis would 
limit his ability to function with those joints that are 
involved with the arthritis.  Thus, there is strong 
contemporaneous evidence that the veteran's non-service 
connected disabilities prevented the veteran from pursuing 
and obtaining gainful employment.  However, aside from 
disability resulting from nonservice-connected conditions, 
the Board must still determine whether the veteran is 
entitled to a total rating by reason of individual 
unemployability due to service connected conditions.

The various VA outpatient treatment reports and a VA 
examination in 1997 show that the veteran still has problems 
with chronic sinusitis and rhinitis.  These symptoms include 
crusting, tenderness, nasal discharge, and some difficulty 
breathing through the nose.  He also has lower respiratory 
problems, which the recent VA examiner in 1997 diagnosed as 
mild chronic obstructive pulmonary disease.  The pulmonary 
function studies in 1997 showed some mild to moderate 
respiratory impairment.  While the veteran has complained of 
chest pain and shortness of breath limiting his physical 
activities, it is noted that his cardiac status as early as 
the 1970s and 1980s caused such symptoms, restricting his 
activities.  In any case, the objective testing by pulmonary 
function studies indicated that the veteran's ventilatory 
impairment due to his service connected pulmonary disability 
is only mildly to moderately disabling.  Such symptoms and 
manifestations of the veteran's nasal condition and lower 
respiratory condition would not prevent him from engaging in 
his previous employment as a truckdriver.  The VA examiner in 
1998 indicated that all of the veteran's disabilities, 
including his nonservice-connected cardiovascular problems, 
prevented him from engaging in employment.  However, this 
examiner stated that the veteran's nasal and lower 
respiratory problems were only mildly disabling and only 
minor contributing factors (about 25 percent) of his 
inability to engage in gainful employment.

Consequently, the record shows that the veteran meets the 
minimum percentage requirements for a total rating by reason 
of individual unemployability.  However, the evidence of 
record fails to demonstrate that, in fact, the symptoms and 
manifestations of his service-connected disabilities cause 
him to be unable to engage in gainful employment.  
Accordingly, he is not entitled to a total rating by reason 
of individual unemployability.  


ORDER

Entitlement to a total rating by reason of individual 
unemployability is not established.  The benefit sought on 
appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

